DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --COMMUNICATION SYSTEM, COMMUNICATION DEVICE, COMMUNICATION SERVER, COMPUTER-READABLE STORAGE MEDIUM AND METHOD OF CONTROLLING A CONNECTION BETWEEN THE COMMUNICATION DEVICE AND AN ACCESS POINT--.

Claim Objections
Claim 12 is objected to because of the following informalities:  
In line 1 of claim 12, after the phrase “a method comprising”, an extra “:” (colon) is presented.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "a plurality of the APs" in line 3 of claim 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "a plurality of the APs" in line 3 of claim 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “computer-readable storage medium”, given broadest reasonable interpretation, can be interpreted as transitory subject matter (In re Nuijten (Fed. Cir. 2007)). Instant specification fails to explicitly exclude “computer-readable storage medium” from transitory subject matter. 
Applicant is suggested to amend recitations of “computer-readable storage medium” to --non-transitory computer-readable medium-- or --non-transitory computer-readable storage medium-- to exclude transitory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 10, 11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Austin et al. (US 2014/0105003 A1, hereinafter Austin) in view of Salkintzis et al. (US 2015/0110087 A1, hereinafter Salkintzis).

Regarding claim 1, Austin discloses a communication system (Abstract) comprising: 
a communication device (Abstract, paragraph 43 and Fig. 1A-1B, mobile device); an access point (AP) (paragraph 57 and Fig. 3, WI-FI access points 321 and 323); and a communication server (paragraph 57 and Fig. 3, server 341)
wherein the communication system performs a method comprising: 
acquiring first information including movement information of the communication device (paragraph 53, “Logic 112 further collects information such as speed of mobile device 101”); 
acquiring second information including position information of the AP (paragraph 55, “Server 241 determines that access point 221 is ranked higher than access point 223, based on a correlation of the precise location of mobile device 201 and the location of access points 221, 223”); and 
controlling a connection between the communication device and the AP (paragraph 56, “logic on either mobile device 201 or on the network commands the Wi-Fi transceiver to connect to an appropriate Wi-Fi access point 221 or 223”).
Austin suggests rapid movement along a roadway is probably sufficient to determine that mobile device should stay on the cellular network and not connect to an access point, however highly ranked, because mobile device is in motion and will probably lose the Wi-Fi signal (paragraph 53). Austin does not explicitly disclose determining a connectable time corresponding to a length of time the communication device moves within a communicable range of the AP on the basis of the first information and the second information; and the controlling of the connection is on the basis of the connectable time.
In an analogous art, Salkintzis discloses a method for selecting access point (Abstract), wherein an expected connection duration (ECD) for each access point is determined (paragraph 39), and a threshold is compared with the ECDs, such that access point is selected based on the ECD (paragraphs 41-43). Salkintzis suggest wireless connections are far too short for a user to take advantage of the connection and the short connections increase strain on battery life (paragraph 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Austin to determine the expected connection duration as suggested by Salkintzis based on moving speed of mobile device and location of access point to select access point that provide at least a threshold duration of service and thereby extend connection duration and enhance battery life.

Regarding claim 2, Austin in view of Salkintzis discloses the limitations of claim 1 as applied above. Austin in view of Salkintzis discloses controlling the connection (see Austin, paragraph 56).
Austin does not expressly disclose the controlling the connection comprising controlling the connection between the communication device and the AP for which the connectable time with the communication device is equal to or greater than a predetermined length of time.
Salkintzis discloses a method for selecting access point (Abstract), wherein an expected connection duration (ECD) for each access point is determined (paragraph 39), and a threshold is compared with the ECDs, such that access point is selected based on the ECD (paragraphs 41-43). Salkintzis suggest wireless connections are far too short for a user to take advantage of the connection and the short connections increase strain on battery life (paragraph 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Austin to determine the expected connection duration as suggested by Salkintzis based on moving speed of mobile device and location of access point to select access point that provide at least a threshold duration of service and thereby extend connection duration and enhance battery life.

Regarding claim 3, Austin in view of Salkintzis discloses the limitations of claim 1 as applied above. Austin in view of Salkintzis discloses features of the system can be implemented by a server (see Austin, paragraph 9), wherein the server comprises a database (see Austin, paragraph 54). 
Austin does not expressly disclose the determining the connectable time is performed by the communication server.
Salkintzis discloses a method for selecting access point (Abstract), wherein an expected connection duration (ECD) for each access point is determined (paragraph 39), and a threshold is compared with the ECDs, such that access point is selected based on the ECD (paragraphs 41-43). Salkintzis suggest wireless connections are far too short for a user to take advantage of the connection and the short connections increase strain on battery life (paragraph 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the server of Austin to determine the expected connection duration (i.e., to query the database of the server based on information) as suggested by Salkintzis based on moving speed of mobile device and location of access point to select access point that provide at least a threshold duration of service and thereby extend connection duration and enhance battery life and to reduce operation burden on the mobile device.

Regarding claim 4, Austin in view of Salkintzis discloses the limitations of claim 1 as applied above.
Austin does not expressly disclose the determining the connectable time is performed by the communication device.
Salkintzis discloses a method for selecting access point (Abstract), wherein an expected connection duration (ECD) for each access point is determined by a mobile device (Abstract, paragraph 39), and a threshold is compared with the ECDs, such that access point is selected based on the ECD (paragraphs 41-43). Salkintzis suggest wireless connections are far too short for a user to take advantage of the connection and the short connections increase strain on battery life (paragraph 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Austin to determine the expected connection duration as suggested by Salkintzis based on moving speed of mobile device and location of access point to select access point that provide at least a threshold duration of service and thereby extend connection duration and enhance battery life.

Regarding claim 5, Austin in view of Salkintzis further discloses the second information further includes information that can identify the communicable range of the AP (see Austin, paragraphs 54-55, coverage range of AP is determined (i.e., determining whether the mobile device is within range of AP for selection)).
Regarding claim 6, Austin in view of Salkintzis further discloses the second information further includes information corresponding to a transmission signal intensity of the AP (see Austin, paragraphs 45 and 52, signal strength).

Regarding claim 8, Austin in view of Salkintzis discloses the limitations of claim 1 as applied above. 
Austin does not expressly disclose the first information includes wireless environment information relating to a wireless environment measured by the communication device, and the controlling the connection comprising estimating a length of connectable time with the AP further on the basis of the wireless environment information.
Salkintzis discloses duration of connection of each wireless connection is measured to calculate the expected connection duration (paragraph 35). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Austin to measure connection duration as disclosed by Salkintzis to determine expected connection duration for each access point previously connected to determine whether connection to specific access point would provide at least a threshold duration of service and thereby enhance quality of service.

Regarding claim 10, Austin in view of Salkintzis further discloses in a case in which the communication device moves within the communicable range of a plurality of the APs, the controlling the connection comprising displaying information relating to at least one of the plurality of APs on a display unit and receiving a user selection of which one of the plurality of APs to connect to (see Austin, paragraphs 87-94 and Fig. 19-21, where scan result of plurality of APs is displayed for user to select).

Regarding claim 11, Austin in view of Salkintzis discloses the limitations of claim 1 as applied above. Austin in view of Salkintzis further discloses in a case in which the communication device moves within the communicable range of a plurality of the APs, the controlling the connection comprising autonomously selecting which one of the plurality of APs to connect to (see Austin, paragraph 63, when access points are found, the mobile device determines to automatically connect to an access point).
Austin does not expressly disclose the section is on the basis of the connectable time.
Salkintzis discloses a method for selecting access point (Abstract), wherein an expected connection duration (ECD) for each access point is determined (paragraph 39), and a threshold is compared with the ECDs, such that access point is selected based on the ECD (paragraphs 41-43). Salkintzis suggest wireless connections are far too short for a user to take advantage of the connection and the short connections increase strain on battery life (paragraph 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Austin to determine the expected connection duration as suggested by Salkintzis based on moving speed of mobile device and location of access point to select access point that provide at least a threshold duration of service and thereby extend connection duration and enhance battery life.

Regarding claim 13, Austin discloses a communication server for performing a method (Abstract) comprising: 
acquiring first information including movement information of a communication device from the communication device (paragraph 55, application server constantly monitors plurality of conditions of mobile device; paragraph 73, monitoring the movement of the device, such that movement information is transmitted to server); 
acquiring second information including position information of an access point (AP) from the AP (paragraph 55, “Server 241 determines that access point 221 is ranked higher than access point 223, based on a correlation of the precise location of mobile device 201 and the location of access points 221, 223”); and 
generating AP information relating to the AP and transmitting the AP information to the communication device (paragraph 46, server determines and commands mobile device to connect to an appropriate WI-FI access point; paragraph 63, “The server ranks these access points based on a combination of received attributes and historical data, and sends the results back to the mobile device. Logic enables the Wi-Fi transceiver to connect to the highest-ranked access point as determined by the server S668. The mobile device may be given the SSID, Mac address, WiFi RSSI, etc. of the access points”)).
Austin suggests rapid movement along a roadway is probably sufficient to determine that mobile device should stay on the cellular network and not connect to an access point, however highly ranked, because mobile device is in motion and will probably lose the Wi-Fi signal (paragraph 53). Austin does not explicitly disclose determining a connectable time corresponding to a length of time the communication device moves within a communicable range of the AP on the basis of the first information and the second information; and the controlling of the connection is on the basis of the connectable time.
In an analogous art, Salkintzis discloses a method for selecting access point (Abstract), wherein an expected connection duration (ECD) for each access point is determined (paragraph 39), and a threshold is compared with the ECDs, such that access point is selected based on the ECD (paragraphs 41-43). Salkintzis suggest wireless connections are far too short for a user to take advantage of the connection and the short connections increase strain on battery life (paragraph 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Austin to determine the expected connection duration as suggested by Salkintzis based on moving speed of mobile device and location of access point to select access point that provide at least a threshold duration of service and thereby extend connection duration and enhance battery life.

Regarding claim 14, Austin discloses a method of controlling a communication device (Abstract), the method comprising: 
transmitting first information including movement information of the communication device to a communication server (paragraph 55, application server constantly monitors plurality of conditions of mobile device; paragraph 73, monitoring the movement of the device, such that movement information is transmitted to server); 
receiving second information of an access point (AP) from the communication server (paragraph 46, server determines and commands mobile device to connect to an appropriate WI-FI access point; paragraph 63, “The server ranks these access points based on a combination of received attributes and historical data, and sends the results back to the mobile device. Logic enables the Wi-Fi transceiver to connect to the highest-ranked access point as determined by the server S668. The mobile device may be given the SSID, Mac address, WiFi RSSI, etc. of the access points”)); and 
controlling connection with the AP (paragraph 56, “logic on either mobile device 201 or on the network commands the Wi-Fi transceiver to connect to an appropriate Wi-Fi access point 221 or 223”).
Austin suggests rapid movement along a roadway is probably sufficient to determine that mobile device should stay on the cellular network and not connect to an access point, however highly ranked, because mobile device is in motion and will probably lose the Wi-Fi signal (paragraph 53). Austin does not explicitly disclose determining a connectable time corresponding to a length of time the communication device moves within a communicable range of the AP on the basis of the first information and the second information; and the controlling of the connection is on the basis of the connectable time.
In an analogous art, Salkintzis discloses a method for selecting access point (Abstract), wherein an expected connection duration (ECD) for each access point is determined (paragraph 39), and a threshold is compared with the ECDs, such that access point is selected based on the ECD (paragraphs 41-43). Salkintzis suggest wireless connections are far too short for a user to take advantage of the connection and the short connections increase strain on battery life (paragraph 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Austin to determine the expected connection duration as suggested by Salkintzis based on moving speed of mobile device and location of access point to select access point that provide at least a threshold duration of service and thereby extend connection duration and enhance battery life.

Regarding claim 15, Austin discloses a method of controlling a communication server (Abstract), the method comprising: 
acquiring first information including movement information of a communication device from the communication device (paragraph 55, application server constantly monitors plurality of conditions of mobile device; paragraph 73, monitoring the movement of the device, such that movement information is transmitted to server); 
acquiring second information including position information of an access point (AP) from the AP (paragraph 55, “Server 241 determines that access point 221 is ranked higher than access point 223, based on a correlation of the precise location of mobile device 201 and the location of access points 221, 223”); and
generating AP information relating to the AP; and 
transmitting the AP information to the communication device (paragraph 46, server determines and commands mobile device to connect to an appropriate WI-FI access point; paragraph 63, “The server ranks these access points based on a combination of received attributes and historical data, and sends the results back to the mobile device. Logic enables the Wi-Fi transceiver to connect to the highest-ranked access point as determined by the server S668. The mobile device may be given the SSID, Mac address, WiFi RSSI, etc. of the access points”)).
Austin discloses features of the system can be implemented by a server (see Austin, paragraph 9), wherein the server comprises a database (see Austin, paragraph 54). 
Austin does not expressly disclose determining a connectable time corresponding to a length of time the communication device moves within a communicable range of the AP on the basis of the first information and the second information; and generation of the AP information relating to the AP on the basis of the connectable time.
Salkintzis discloses a method for selecting access point (Abstract), wherein an expected connection duration (ECD) for each access point is determined (paragraph 39), and a threshold is compared with the ECDs, such that access point is selected based on the ECD (paragraphs 41-43). Salkintzis suggest wireless connections are far too short for a user to take advantage of the connection and the short connections increase strain on battery life (paragraph 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the server of Austin to determine the expected connection duration (i.e., to query the database of the server based on information) as suggested by Salkintzis based on moving speed of mobile device and location of access point to select access point that provide at least a threshold duration of service and thereby extend connection duration and enhance battery life and to reduce operation burden on the mobile device.

Regarding claim 16, Austin in view of Salkintzis further discloses a computer-readable storage medium that stores a program for causing a computer to execute the method according to claim 14 (see Austin, paragraphs 37-38, software logic for mobile device).

Regarding claim 17, Austin in view of Salkintzis further discloses a computer-readable storage medium that stores a program for causing a computer to execute the method according to claim 15 (see Austin, paragraph 38, software logic for server).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Austin in view of Salkintzis as applied to claim 5 above, and further in view of JP 2017-130744 (hereinafter JP’744).

Regarding claim 7, Austin in view of Salkintzis discloses the limitations of claim 5 as applied above. 
Austin and Salkintzis do not expressly disclose the second information further includes information corresponding to directivity of an antenna provided in the AP.
In an analogous art, JP’744 discloses “In view of such circumstances, the present disclosure has been made focusing on the fact that a newly connected access point can be selected based on the directivity of the access point in handover between access points having directivity” (paragraph 24) to enhance access point selection efficiency (Abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the access point selection system as disclosed by Austin in view of Salkintzis to take directivity of access into consideration for selection in order to enhance selection efficiency.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Austin in view of Salkintzis as applied to claim 1 above, and further in view of EP 2112858 A1, hereinafter EP’858.

Regarding claim 9, Austin in view of Salkintzis discloses the limitations of claim 1 as applied above.
Austin and Salkintzis do not expressly disclose the second information further includes information relating to a planned movement route of the AP.
In an analogous art, EP’858 discloses a method for access selection (Abstract), wherein an access point being part of a movable network (paragraph 26), such that traveling information of the access point is determined to avoid misinterpretation that mobile device and access point moving at same velocity can be traveling at opposite direction, and selection of that base station would not be desirable (paragraph 13). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Austin in view of Salkintzis to obtain traveling direction of an access point as selection parameter to avoid selecting moving access point traveling in opposite direction.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Austin in view of Salkintzis and Jaynes et al (US 2011/0268089 A1, hereinafter Jaynes).

Regarding claim 12, Austin discloses a communication device for performing a method (Abstract) comprising: 
transmitting first information including movement information of the communication device to a communication server (paragraph 55, application server constantly monitors plurality of conditions of mobile device; paragraph 73, monitoring the movement of the device, such that movement information is transmitted to server); 
receiving second information of an access point (AP) from the communication server (paragraph 46, server determines and commands mobile device to connect to an appropriate WI-FI access point; paragraph 63, “The server ranks these access points based on a combination of received attributes and historical data, and sends the results back to the mobile device. Logic enables the Wi-Fi transceiver to connect to the highest-ranked access point as determined by the server S668. The mobile device may be given the SSID, Mac address, WiFi RSSI, etc. of the access points”)); and 
controlling a connection with the AP on the basis of the connectable time (paragraph 56, “logic on either mobile device 201 or on the network commands the Wi-Fi transceiver to connect to an appropriate Wi-Fi access point 221 or 223”).
Austin does not explicitly disclose the second information including position information of the AP, and determining a connectable time corresponding to a length of time the communication device moves within a communicable range of the AP on the basis of the first information and the second information.
In an analogous art, Jaynes discloses a server hosting hotspot (wireless access point) location information, and in response to receiving query, the server retrieves matching location information and returns the information to user (paragraph 43). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the server of Austin to provide location information of access point to user as disclosed by Jaynes to provide location information of access points to client devices.
Austin and Jaynes do not expressly disclose determining a connectable time corresponding to a length of time the communication device moves within a communicable range of the AP on the basis of the first information and the second information.
In an analogous art, Salkintzis discloses a method for selecting access point (Abstract), wherein an expected connection duration (ECD) for each access point is determined (paragraph 39), and a threshold is compared with the ECDs, such that access point is selected based on the ECD (paragraphs 41-43). Salkintzis suggest wireless connections are far too short for a user to take advantage of the connection and the short connections increase strain on battery life (paragraph 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Austin to determine the expected connection duration as suggested by Salkintzis based on moving speed of mobile device and location of access point to select access point that provide at least a threshold duration of service and thereby extend connection duration and enhance battery life.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Schlatter et al. (US 2015/0045021 A1) discloses a method and system for avoiding short-lived wireless connections (Abstract), wherein an AP connection monitoring module is configured to monitor a connection to determine whether the duration of connection satisfies a threshold (paragraph 101).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/            Primary Examiner, Art Unit 2645